Exhibit 10.7

 



EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of June 14, 2013, to
be effective retroactively as of June 1, 2013, by Focus Gold Corporation, a
Nevada corporation (the “Company”) and Gordon F. Lee (the “Executive”).

 

WHEREAS, the Company desires to retain the services of the Executive as Chief
Executive Officer, Chief Financial Officer and Chairman of the Company and the
Executive desires to render such services on the terms and conditions set forth
herein;

 

WHEREAS, the Executive’s entry into this Agreement is contingent upon the
Company’s engagement of outside management, consulting, financing, and
administrative services relating to Energy (i.e., coal, coal rights,
hydrocarbons, oil and gas) from Carbon Energy Handling, Inc. and Metals (i.e.,
gold, silver, platinum) from Gordon F. Lee Group, LLC.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

 

1.            Employment Term. The Company employs the Executive and the
Executive accepts employment by the Company, upon the terms and subject to the
conditions set forth in this Agreement, until February 28, 2015; provided,
however, that this contract will automatically renew for successive twelve-month
periods unless sooner terminated pursuant to the terms of this Agreement.

2.            Management of the Company. The Executive shall devote the
Executive's full time, best efforts, attention and skill to, and shall perform
faithfully, loyally and efficiently the Executive's duties as Chief Executive
Officer, Chief Financial Officer and Chairman of the Company. Further, the
Executive will punctually and faithfully perform and observe any and all rules
and regulations which the Company may now or shall hereafter reasonably
establish governing the Executive's conduct and the conduct of the Company's
business which are consistent with this Agreement.

 

3.            Compensation; Benefits. In consideration of the services rendered
to the Company by the Executive, the Company shall pay the Executive a salary at
the annual rate of $1, payable in advance (the “Salary”). The Salary shall be
payable in cash. The Salary, and all other forms of compensation paid to the
Executive hereunder, shall be subject to all applicable taxes required to be
withheld by the Company pursuant to federal, state or local law. The Executive
shall be solely responsible for income taxes imposed on the Executive by reasons
of any cash or non-cash compensation and benefits provided by this Agreement.

 

 

 

 

In addition to the Salary, during the Employment Term, the Executive shall be
entitled to: (i) all legal and religious holidays, and two (2) weeks paid
vacation per annum (ii) participate in all employee benefit plans and/or
arrangements adopted by the Company relating to pensions, hospital, medical,
dental, disability and life insurance, deferred salary and savings plans, and
other similar employee benefit plans or arrangements to the extent that the
Executive meets the eligibility requirements for any such plan as in effect from
time to time; (iii) payment by the Company directly, or reimbursement by the
Company for, reasonable and customary business and out-of-pocket expenses
incurred by the Executive in connection with the performance by the Executive of
the Executive's duties under this Agreement in accordance with the Company's
policies and practices for reimbursement of such expenses, as in effect from
time to time, including, without limitation, reasonable and necessary travel,
lodging, entertainment and meals incurred by the Executive in furtherance of the
Company's business and at the Company's request; and (iv) the Incentive Bonus,
as defined below. Moreover, the Company shall use its best efforts to obtain a
$3,000,000 Key Man Insurance Policy on the Executive.

 

Incentive Bonus. The Executive shall be entitled to earn up to One Hundred
Million (100,000,000) shares of the Company’s common stock and One Hundred
Million (100,000,000) Common Stock Purchase Options at an exercise price of $.01
per share expiring June 1, 2018 (the “Options”) based upon achievement of the
following milestones:

 

20,000,000 shares of the Company’s common stock and 20,000,000 Options shall
vest upon closing the purchase and/or acquisition of 15 gold mining claims in
the U.S. (the “Gold Claims”).

 

20,000,000 shares of the Company’s common stock and 20,000,000 Options shall
vest upon closing the purchase and/or acquisition via lease or suitable joint
venture agreement of 4,000 net acres of coal mining rights in the U.S. (“1st
Coal Asset”).

 

20,000,000 shares of the Company’s common stock and 20,000,000 Options shall
vest upon closing the purchase and/or acquisition via lease or suitable joint
venture agreement of 8,000 net acres of coal mining rights in the U.S. (“2nd
Coal Asset”).

 

20,000,000 shares of the Company’s common stock and 20,000,000 Options shall
vest upon closing the purchase and/or acquisition via lease or suitable joint
venture agreement of 12,000 net acres of coal mining rights in the U.S. (“3rd
Coal Asset”).

 

5,000,000 shares of the Company’s common stock and 5,000,000 Options shall vest
upon completion of the technical report specific to the standards dictated by
National Instrument 43-101 and Form 43-101F Standards of Disclosure for Mineral
Projects relating to the Gold Claims.

 

5,000,000 shares of the Company’s common stock and 5,000,000 Options shall vest
upon completion of the technical report specific to the standards dictated by
National Instrument 43-101 and Form 43-101F Standards of Disclosure for Mineral
Projects relating to the 1st Coal Asset.

 

5,000,000 shares of the Company’s common stock and 5,000,000 Options shall vest
upon completion of the technical report specific to the standards dictated by
National Instrument 43-101 and Form 43-101F Standards of Disclosure for Mineral
Projects relating to the 2nd Coal Asset.

 

5,000,000 shares of the Company’s common stock and 5,000,000 Options shall vest
upon completion of the technical report specific to the standards dictated by
National Instrument 43-101 and Form 43-101F Standards of Disclosure for Mineral
Projects relating to the 3rd Coal Asset.

 

2

 

 

4.            Termination of Employment. The Executive's employment hereunder
shall terminate upon the earliest to occur of any the following events, on the
dates and at the times specified below:

 

(i) the close of business on February 28, 2015, unless otherwise renewed (the
“Expiration Date”);

 

(ii) the close of business on the date of the Executive's death (“Death”);

 

(iii) the close of business on the Termination Date (as defined below) specified
in the Notice of Termination (as defined below) which the Company shall have
delivered to the Executive due to the Executive's Disability. “Disability” shall
mean if (i) the Executive is absent from work for 30 calendar days in any
twelve-month period by reason of illness or incapacity whether physical or
otherwise) or (ii) the Company reasonably determines that the Executive is
unable to perform his duties, services and responsibilities by reason of illness
or incapacity (whether physical or otherwise) for a total of 30 calendar days in
any twelve-month period during the Employment Term. The Executive agrees, in the
event of any dispute under this Section, and after receipt by the Executive of
such Notice of Termination from the Company, to submit to a physical examination
by a licensed physician selected by the Company. The Executive may seek a second
opinion from a licensed physician acceptable to the Company. If the results of
the first examination and the second examination are different, a licensed
physician selected by the physicians who have performed the first and second
examinations shall perform a third physical examination of the Executive, the
result of which shall be determinative for purposes of this Section;

 

(iv) the close of business on the Termination Date specified in the Notice of
Termination which the Executive shall have delivered to the Company to terminate
his employment (“Voluntary Termination”);

 

(v) the close of business on the Termination Date specified in the Notice of
Termination which the Company shall have delivered to the Executive to terminate
the Executive's employment for Cause. “Cause” as used herein means termination
based on (i) the Executive's material breach of this Agreement, (ii) conviction
of the Executive for (a) any crime constituting a felony in the jurisdiction in
which committed, (b) any crime involving moral turpitude whether or not a
felony), or (c) any other criminal act against the Company involving dishonesty
or willful misconduct intended to injure the Company (whether or not a felony),
(iii) substance abuse by the Executive, (iv) the failure or refusal of the
Executive to follow one or more lawful and proper directives of the Board of
Directors delivered to the Executive in writing, or (v) willful malfeasance or
gross misconduct by the Executive which discredits or damages the Company.

 

Any purported termination by the Company or the Executive (other than by reason
of Death or on the Expiration Date) shall be communicated by written Notice of
Termination to the other. As used herein, the term “Notice of Termination” shall
mean a notice which indicates the specific termination provision in this
Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated. After receipt of a Notice of
Termination, the Executive shall continue to be available to the Company on a
part-time basis at reasonable and customary hourly rates to assist in the
necessary transition.

 

3

 

 

As used herein, the term “Termination Date” shall mean, (i) in the case of
Death, the date of the Executive's death, (ii) in the case of expiration of the
term hereof, the Expiration Date, or (iii) in all other cases, the date
specified in the Notice of Termination.

 

5.            Employee Covenants.

 

Trade Secrets and Proprietary Information. The Executive agrees and understands
that due to the Executive's position with the Company, the Executive will be
exposed to, and has received and will receive, confidential and proprietary
information of the Company or relating to the Company's business or affairs
collectively, the “Trade Secrets”), including but not limited to technical
information, product information and formulae, processes, business and marketing
plans, strategies, customer information, other information concerning the
Company's services or products, promotions, development, financing, expansion
plans, business policies and practices and other forms of information considered
by the Company to be proprietary and confidential and in the nature of trade
secrets. Trade Secrets shall not include any such information which (A) was
known to the Executive prior to his employment by the Company or (B) was or
becomes generally available to the public other than as a result of a disclosure
by the Executive in violation of the provisions of this Section. Except to the
extent that the proper performance of the Executive's duties, services and
responsibilities hereunder may require disclosure, the Executive agrees that
during the Employment Term and at all times thereafter the Executive will keep
such Trade Secrets confidential and will not disclose such information, either
directly or indirectly, to any third person or entity without the prior written
consent of the Company. This confidentiality covenant has no temporal,
geographical or territorial restriction. On the Termination Date unless the
Executive remains as an employee of the Company thereafter (in which case, on
the date which the Executive is no longer an employee of the Company), the
Executive will promptly supply to the Company all property, keys, notes,
memoranda, writings, lists, files, reports, customer lists, correspondence,
tapes, disks, cards, surveys, maps, logs, machines, technical data, formulae or
any other tangible product or document which has been produced by, received by
or otherwise submitted to and retained by the Executive in the course of his
employment with the Company. Any material breach of the terms of this Paragraph
shall be considered Cause.

 

Prohibited and Competitive Activities. The Executive and the Company recognize
that due to the nature of the Executive's engagement hereunder and the
relationship of the Executive to the Company, the Executive has had and will
have access to, has had and will acquire, and has assisted and may continue to
assist in, developing confidential and proprietary information relating to the
business and operations of the Company and its affiliates, including, without
limitation, Trade Secrets. The Executive acknowledges that such information has
been and will be of central importance to the business of the Company and its
affiliates and that disclosure of it to, or its use by, others (including,
without limitation, the Executive (other than with respect to the Company's
business and affairs)) could cause substantial loss to the Company.

 

4

 

 

The Executive and the Company also recognize that an important part of the
Executive's duties will be to develop good will for the Company and its
affiliates through the Executive's personal contact with Clients (as defined
below), employees, and others having business relationships with the Company,
and that there is a danger that this good will, a proprietary asset of the
Company, may follow the Executive if and when the Executive's relationship with
the Company is terminated. The Executive accordingly agrees as follows:

 

(i) Prohibited Activities. The Executive agrees that the Executive will not at
any time during the Employment Term: (A) (other than in the course of the
Executive's employment) disclose or furnish to any other person or, directly or
indirectly, use for the Executive's own account or the account of any other
person, any Trade Secrets, no matter from where or in what manner he may have
acquired such Trade Secrets, and the Executive shall retain all such Trade
Secrets in trust for the benefit of the Company, its affiliates and the
successors and assigns of any of them, (B) directly or through one or more
intermediaries, solicit for employment or recommend to any subsequent employer
of the Executive the solicitation for employment of, any person who, at the time
of such solicitation, is employed by the Company or any affiliate, (C) directly
or indirectly, whether for the Executive's own account or for the account of any
other person, solicit, divert, or endeavor to entice away from the Company or
any entity controlled by the Company, or otherwise engage in any activity
intended to terminate, disrupt, or interfere with, the Company's or any of its
affiliates’ relationships with, Clients, or otherwise adversely affect the
Company's or any of its affiliates' relationships with Clients or other business
relationships of the Company or any affiliate thereof, or (D) publish or make
any statement critical of the Company or any shareholder or affiliate of the
Company or in any way adversely affect or otherwise malign the business or
reputation of any of the foregoing persons (any activity described in clause
(A), (B), (C) or (D) of this Section being referred to as a Prohibited
Activity”); provided, however, that if in the written opinion of Counsel, the
Executive is legally compelled to disclose Trade Secrets to any tribunal or else
stand liable for contempt or suffer other similar censure or penalty, then the
disclosure to such tribunal of only those Trade Secrets which such counsel
advises in writing are legally required to be disclosed shall not constitute a
Prohibited Activity provided that the Executive shall give the Company as much
advance notice of such disclosure as is reasonably practicable. As used herein,
the term “Clients” shall mean those persons who, at any time during the
Executive's course of employment with the Company (including, without
limitation, prior to the date of this Agreement) are or were clients or
customers of the Company or any affiliate thereof or any predecessor of any of
the foregoing.

 

(ii) Non-Competition. By and in consideration of the Company's entering into
this Agreement, the Executive agrees that the Executive will not, during the
Employment Term and for a period of eighteen months thereafter, engage in any
Competitive Activity. The term “Competitive Activity” means engaging in any of
the following activities: (A) serving as a director of any Competitor (as
defined below), (B) directly or indirectly through one or more intermediaries,
either (X) controlling any Competitor or (Y) owning any equity or debt interests
in any Competitor (other than equity or debt interests which are publicly traded
and, at the time of any acquisition thereof by the Executive, do not in the
aggregate exceed 5% of the particular class of interests of such Competitor then
outstanding) (it being understood that, if interests in any Competitor are owned
by an investment vehicle or other entity in which the Executive owns an equity
interest, a portion of the interests in such Competitor owned by such entity
shall be attributed to the Executive, such portion determined by applying the
percentage of the equity interest in such entity owned by the Executive to the
interests in such Competitor owned by such entity), (C) employment by (including
serving as an officer, director or partner of), providing consulting services to
(including, without limitation, as an independent contractor), or managing or
operating the business or affairs of, any Competitor or (D) participating in the
ownership, management, operation or control of or being connected in any manner
with any Competitor. The term “Competitor” as used herein (i) during the
Employment Term, means any person (other than the Company or any of their
respective affiliates) that competes, either directly or indirectly with any of
the business conducted by the Company or any affiliate.

 

5

 

 

Remedies. The Executive agrees that any breach of the terms of this Section
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law. The Executive therefore agrees
that in the event of said breach or any threat of breach, the Company shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Executive and/or any and
all persons and/or entities acting for and/or with the Executive, without having
to prove damages. The terms of this Paragraph shall not prevent the Company from
pursuing any other available remedies to which the Company may be entitled at
law or in equity for any breach or threatened breach hereof, including but not
limited to the recovery of damages from the Executive. The provisions of this
Section 6 shall survive any termination of this Agreement. The existence of any
claim or cause of action by the Executive against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of the covenants and agreements of this Section.

 

Proprietary Information and Inventions. The Executive agrees that any and all
inventions, discoveries, improvements, processes, formulae, business application
software, patents, copyrights and trademarks made, developed, discovered or
acquired by him prior to and during the Employment Term, solely or jointly with
others or otherwise, which relate to the business of the Company, and all
knowledge possessed by the Executive relating thereto collectively, the
“Inventions”), shall be fully and promptly disclosed to the Board of Directors
and to such person or persons as the Board of Directors shall direct and the
Executive irrevocably assigns to the Company all of the Executive's right, title
and interest in and to all Inventions of the Company and all such Inventions
shall be the sole and absolute property of the Company and the Company shall be
the sole and absolute owner thereof. The Executive agrees that he will at all
times keep all Inventions secret from everyone except the Company and such
persons as the Board of Directors may from time to time direct. The Executive
shall, as requested by the Company at any time and from time to time, whether
prior to or after the expiration of the Employment Term, execute and deliver to
the Company any instruments deemed necessary by the Company to effect disclosure
and assignment of the Inventions to the Company or its designees and any patent
applications (United States or foreign) and renewals with respect thereto,
including any other instruments deemed necessary by the Company for the
prosecution of patent applications, the acquisition of letters patent and/or the
acquisition of patents or copyrights in any and all countries and to vest title
thereto in the Company or its nominee.

 

6.            Representations and Warranties of the Executive. The Executive
represents and warrants to the Company that:

 

(i) The Executive's employment by the Company as contemplated will not conflict
with, and will not be constrained by, any prior or current employment,
consulting agreement or relationship, whether written or oral; and

 

6

 

 

(ii) The Executive does not possess confidential information arising out of any
employment, consulting agreement or relationship with any person or entity other
than the Company which could be utilized in connection with the Executive's
employment by the Company.

 

7.             Binding Effect or Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties and their respective heirs,
executors, representatives, states, successors and assigns, including any
successor or assign to all or substantially all of the business and/or assets of
the Company, whether direct or indirect, by purchase, merger, consolidation,
acquisition of stock, or otherwise; provided, however, that the Executive, or
any beneficiary or legal representative of the Executive, shall not assign all
or any portion of the Executive's rights or obligations under this Agreement
without the prior written consent of the Company.

 

8.             Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made as of the date delivered, mailed or transmitted, and shall be effective
upon receipt.

 

9.             Amendment and Modification. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by each of the Executive and the Company. No
such waiver or discharge by either party hereto at any time or any waiver or
discharge of any breach by the other party hereto of, or compliance with, any
condition or provision of this agreement to be performed by such other party,
shall be deemed a waiver or discharge of similar or dissimilar provisions or
conditions, or a waiver or discharge of any breach of any provisions, at the
same or at any prior or subsequent time.

 

10.           Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of Nevada without giving effect to the
conflict of law principles of that state.

 

11.           Severability. In the event that any one or more of the provisions
of this Agreement shall be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other portion of this Agreement, and this Agreement shall be construed as if
such provision had never been contained herein.

 

12.           Withholding Taxes. Notwithstanding anything contained herein to
the contrary, all payments required to be made hereunder by the Company to the
Executive, or his estate or beneficiaries, shall be subject to the withholding
of such amounts as the Company may reasonably determine it should withhold
pursuant to any applicable federal, state or local law or regulation.

 

13.           Arbitration of Disputes. The parties hereto mutually consent to
the resolution by arbitration of all claims and controversies arising out of or
relating to this Agreement.

 

7

 

 

14.          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

15.          Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes any and all prior agreements, written or
oral, understandings and arrangements, either oral or written, between the
parties with respect to the subject matter, and shall, as of the date hereof,
constitute the only employment agreement between the parties.

 

16.          Further Assurances. Each party shall do and perform, or cause to be
done and performed, all further acts and things and shall execute and deliver
all other agreements, certificates, instruments, and documents as any other
party reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions
contemplated.

 

17.          Construction. The headings in this Agreement are for reference
purposes only and shall not limit or otherwise affect the meaning or
interpretation of this Agreement.

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.

 

“Company”

Focus Gold Corporation

 

 

By: /s/ Gordon F. Lee

 



Name: Gordon F. Lee

Title: Chief Executive Officer

 

 

“Executive”

 

 

By: /s/ Gordon F. Lee

 



Name: Gordon F. Lee

 

 



8

 

 

